Title: John Barnes to Thomas Jefferson, 29 April 1813
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir— George Town Cola 29th April 1813.
            With Reference to the want of intelligence from Genl Kosciusko—I inclose you herewith Mr Geo: Williams of Baltimore his letter to me dated 29 Jany   for yr goverment as well, on Accot  of making a further Remittance (if advisable.) in course of the insuing Month—no Latter Accot  has since been Recd—
            By Sir,
            your Obedt servtJohn Barnes,
          
          
            I will thank you to—return me, Mr William’s Lettr in Case I shd have Occasion to write him, on the subject of Remittce
          
        